DETAILED ACTION
This Office action is made non-final in response to the amendment filed 3/21/2020 due to a new grounds of rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 11, 14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kooli et al., “Smart Instruction Codes for In-Memory Computing Architectures Compatible with Standard SRAM Interfaces”.

As per Claim 1, Kooli discloses a memory comprising: media access circuitry connected to a memory media, the media access circuitry configured to perform in-memory macro operations, each in-memory macro operation associated with a set of multiple in-memory operations to be performed on data present in the memory media (Figure 5 and Section IV(B)(1), final paragraph, an IMPACT memory comprising row selector, pattern register, and ALU connected to an SRAM array which builds pattern(s), stores pattern(s), selects corresponding lines in the SRAM array, and performs the logic/arithmetic/memory operation, e.g. logic OR);
wherein the media access circuitry is to: receive a single request to perform an in-memory macro operation, determine the set of multiple in-memory operations associated with the in-memory macro operation based on the single request (Figure 5 and Section IV(B)(1), final paragraph, IMPACT memory receives a multi-operand instruction, wherein row selector and pattern register receive the address and mask fields of the instruction, wherein the instruction indicates generating of row selectors, selecting corresponding lines in the SRAM memory array, and performing the instruction operation); 
perform, in response to the single request, the set of multiple in-memory operations associated with the in-memory macro operation on data present in the memory media (Figure 5 and Section IV(B)(1), final paragraph, the IMPACT memory generates of row selectors, selects data present in the SRAM memory array, and performs the operation on the selected SRAM data).

As per Claim 5, Kooli discloses the memory of claim 1, wherein the single request indicates a location in the memory media of data on which to perform the set of multiple in-memory operations associated with the in-memory macro operation (Figure 5 and Section IV(B), IMPACT instruction formats contain a row selector Address field indicating the location of the operands, or Address 1 and Address 2 fields indicating addresses of the first and second operand).

As per Claim 6, Kooli discloses The memory of claim 1, wherein the single request indicates a location in the memory media a result of the in-memory macro operation is to be written (Figure 5 and Section IV(B), IMPACT instruction formats contain an Output address field where the computation result is stored).

As per Claim 7, Kooli discloses the memory of claim 1, wherein the in-memory macro operation is associated with a set of multiple in-memory compute operations (Section IV(B)(1), the instruction causes the row selector to build, i.e. compute, a pattern based on the bits of the pattern code address and mask, and subsequently compute the operation, e.g. logic OR, on the selected operands).

As per Claim 11, Kooli discloses the memory of claim 1, wherein the media access circuitry is formed from a complementary metal-oxide-semiconductor (Section III and Figure 3, in-memory computing architectures such as IMPACT are based on embedded memories fabricated with a CMOS process).

As per Claims 14 and 18, they are method claims comprising the same limitations as recited in Claims 1 and 5, respectively.  Thus, Claims 14 and 18 are rejected under the same rationale as presented in the rejections of Claims 1 and 5 above.

As per Claim 19, it is a media claim comprising the same limitations as recited in Claim 1.  Thus, Claim 19 is rejected under the same rationale as presented in the rejection of Claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kooli in view of Rinerson et al. (US 2004/0160848).

As per Claim 12, Kooli discloses the memory of claim 1, wherein the memory media is an SRAM.
Kooli does not disclose the memory media has a cross point architecture.
However, Rinerson teaches replacing an SRAM with a memory media having a cross point architecture (Title and Abstract and Paragraphs 0005-0014, a two-terminal cross point memory array with an improved layout and non-volatility as compared with an SRAM).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to utilize the cross point memory taught by Rinerson in place of the SRAM memory of Kooli because it advantageously provides non-volatility as well as an improved layout and fast access times (Rinerson, Paragraphs 0006, 0009, 0014).

As per Claim 13, Kooli does not disclose the memory of claim 12, wherein the memory media has a three dimensional cross point architecture.
However, Rinerson discloses the memory media has a three dimensional cross point architecture (Figure 4A, a stacked cross point architecture, i.e. three dimensional).
It would have been obvious to one of ordinary skill in the art prior to the effecting filing of the claimed invention to utilize the cross point memory taught by Rinerson in place of the SRAM memory of Kooli because it advantageously provides non-volatility as well as an improved layout and fast access times (Rinerson, Paragraphs 0006, 0009, 0014).

Allowable Subject Matter
Claims 2-4, 8-10, 15-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/21/2022 (hereinafter “Remarks”) with respect to the claim rejections under 35 U.S.C. 102 have been fully considered but they are not persuasive.

Applicant argues on Page 8 of the Remarks that a single logic “OR” instruction with multiple operands does not teach an in-memory macro operation because “selecting the data is not the same as performing an operation”, and thus a single logic “OR” instruction is a single operation.
The Examiner respectfully disagrees, and submits that reading data from memory into an ALU (see Kooli, Figure 5) is an operation performed on data present in the memory.  A memory read operation is often its own instruction or line of (pseudo or machine) code, and thus constitutes “performing an operation” as would commonly be understood in the art.  Moreover, Kooli’s IMPACT memory must perform logical and/or arithmetic computations in order to perform the memory read operation and read the data operands into the ALU, i.e. by building a pattern from the bits of the address and mask fields of the instruction.  Therefore, the IMPACT memory performs a first operation on data present in the memory, e.g. a memory read operation, followed by a second operation, e.g. a logic OR operation.

Applicant argues on Pages 8-9 that the reference by Kooli discloses building instructions “on the fly during the compilation…” which teaches the opposite of the “in-memory macro operation indicative of a set of multiple in-memory operations” limitation recited in the claims.
The Examiner respectfully submits that this argument is largely moot because the new ground of rejection does not rely on Kooli’s disclosure of building instructions during compilation.  However, the Examiner notes that Kooli discloses performing multiple operations in-memory in response to a single instruction, as presented in the claim rejections and response to arguments presented above.

Applicant additionally responds to the applicant-initiated interview, in which Examiner Lee pointed to Figure 6 to support that Kooli discloses an in-memory macro operation.
The Examiner respectfully submits that this argument is largely moot because the new ground of rejection does not rely on Kooli’s Figure 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182